DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 contains the limitation “the straight sidewalls”.  However, claim 2 recites two different straight sidewalls: the actuator’s straight sidewalls and the valve stem’s straight sidewalls.  As such, it is confusing which straight sidewalls are being referred to in claim 4.  Claims 5-6 are likewise rejected as failing to cure the deficiencies of claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tait et al US 2014/0037854.
Per claim 2, it is noted that the claimed preamble of “adapted to deliver a vanishing foam formula onto a surface”, “adapted to allow the vanishing foam formula to exit the aerosol can while experiencing little to no agitation”, “create a vanishing foam when the vanishing foam formula hits the ground surface and experiences agitation for the first time” is not given patentable weight, as this is considered the intended use of the claimed device and would not impart any further structure into the claimed device.  It is noted that the material worked upon by an apparatus does not limit apparatus claims (MPEP 2115).  
Tait teaches a device (aerosol can, abstract) under pressure [0026], a valve secured to the top of the aerosol can having an opening that extends into the aerosol can (Fig. 3, item 224), an actuator secured to the top of the valve, the actuator including a cylindrically shaped actuator orifice having a round opening and straight sidewalls (Fig. 3, item 270, sidewalls across 272), a valve stem having straight sidewalls that fit tightly into the actuator, the valve opening and actuator orifice in an alignment (Fig. 3, nozzle straight up, valve stem along axis 280), wherein actuating the actuator causes the material to exit the aerosol can through the actuator orifice (abstract, Fig. 3).  As noted above, the limitations “the vanishing spray”, and all limitations regarding the vanishing foam being formed and agitated are considered the intended use of the device and not given patentable weight.  Furthermore, as noted above, the material worked upon by an apparatus (the vanishing foam and surfactant limitations) does not limit apparatus claims (MPEP 2115).  

Claim(s) 2-4, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama et al US 6161735.

Uchiyama teaches a device (aerosol can, abstract) under pressure (embodiment 1), a valve secured to the top of the aerosol can having an opening that extends into the aerosol can (Fig. 3, item 11), an actuator secured to the top of the valve, the actuator including a cylindrically shaped actuator orifice having a round opening and straight sidewalls (Fig. 1, item 24’ is considered part of the actuator, as this part is depressed), a valve stem having straight sidewalls that fit tightly into the actuator, the valve opening and actuator orifice in an alignment (see Fig. 3, nozzle straight up, valve stem 24 as depicted in Fig. 1), wherein actuating the actuator causes the material to exit the aerosol can through the actuator orifice (abstract, Fig. 3).  As noted above, the limitations “the vanishing spray”, and all limitations regarding the vanishing foam being formed and agitated are considered the intended use of the device and not given patentable weight.  Furthermore, as noted above, the material worked upon by an apparatus (the vanishing foam and surfactant limitations) does not limit apparatus claims (MPEP 2115).  
	Per claim 3, Uchiyama teaches 0.4mm bore size (Table 1).
	Per claim 4, Uchiyama a length of the dispensing port (e.g., sidewalls) can be 1 mm (Table 1, i:1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al US 6161735.
Per claim 5, Uchiyama teaches a slightly lower pressure (56.9 psi) which is just outside the claimed range (col. 3, lines 65-67).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  It would have been obvious to one of ordinary skill in the art to have expected the same properties that would result due to the proportions being so close (see MPEP 2144.05).
Per claim 6, Uchiyama is silent regarding the claimed diameter.  However, Uchiyama teaches modifying the bore size of the opening, which would result in various parameter changes (e.g., scattering extend, overall evaluation, Table 1).  As such, it would have been obvious to one of ordinary skill in the art to have controlled and modified the diameter to arrive at the desired results via routine experimentation (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. The previous rejection over Naku is withdrawn in view of Applicant’s arguments.  However, Applicant’s remaining arguments are now moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/               Primary Examiner, Art Unit 1715